The premises descended from his father to the lessor    (617) of the plaintiff, while he was an infant, and the defendant claimed them under a deed to him from the clerk and master of the Court of Equity for Moore County. The whole question was on the validity of the defendant's title. The deed was made in 1833, and recites that at August Term, 1831, the court by its decree commanded the clerk and master, after advertisement, to sell certain lands belonging to the estate of Benjamin W. Williams, deceased, and that, by virtue of that decree, after due advertisement according to the decree aforesaid, the clerk and master set up the following tracts of land for sale to the highest bidder on 29 November, 1831, in said county, when Charles Chalmers, John B. Kelly and Daniel McNeil became the highest bidders for William D. Harrington, at the price of $1,890, and that the said Harrington had paid the same. In consideration of the premises, the deed then purports to convey to Harrington, the defendant, the premises in fee, describing them by metes and bounds. In support of the deed, evidence was given on the part of the defendant that after 1835 all the original papers and records of the Court of Equity for Moore were burnt by accident, including the proceedings on which the recited decree was founded. And evidence was further given by witnesses that in 1831 a petition was filed in the court in the name of the lessor of the plaintiff by one Charles Chalmers, as his guardian, which set forth in substance that Benjamin W. Williams, the father of the lessor, had died seized and possessed of a large real estate and also entitled to a large personal estate; that he died very much indebted, and all the personal estate had been applied towards the debts, and that several large debts remained unsatisfied, among which was a large debt to one Mr. *Page 420 
Haskill, on which judgment had been obtained, and the plaintiffs were about to sue out process to subject the lands of (618) the deceased debtor thereto; that if the lands should be sold for cash under execution, they would probably be sold at a great sacrifice, and that it would be for the interest of the infant heir, as well as beneficial to the creditors, that they should be sold on a reasonable credit under the decree of the Court of Equity; and the petition prayed that the court would decree a sale of all the lands of the deceased debtor lying in Moore County, upon such terms and in such manner as to the court might seem meet. Evidence was further given by witnesses that testimony was offered to the court, upon the petition, to show the necessity of the sale, and that the court decreed the sale of the lands set forth in the petition as prayed for, and ordered the clerk and master to make the sale at auction on the premises, on certain terms therein specified, after advertising the same; but the witnesses stated they were unable to recollect whether the decree declared the facts upon which it was made. Evidence was further given by the clerk and master that he duly advertised the sale in a newspaper printed in Fayetteville according to the decree, and proceeded to sell the lands on the premises, when John B. Kelly became the highest bidder for the tract in controversy in this suit and was declared the purchaser and gave bonds for the purchase money; that he reported the sales to the Court of Equity, and the court passed an order ratifying them, and directing the clerk and master to convey the lands to the purchasers upon the payment of the purchase money, and that afterwards Kelly paid the purchase money for this tract, and that under his direction and under an order also of the court, he, the clerk and master, then made the deed to the defendant. The witness further stated that all the proceedings were recorded. The counsel for the plaintiff objected to that part of the evidence respecting the advertisement in the newspaper, without producing the paper. But the court over (619) ruled the objection.
On the part of the plaintiff it was insisted that Charles Chalmers was not duly appointed guardian of his lessor; and in order to establish that, he gave evidence that his mother died soon after he was born, and afterwards his father resided in Moore County until his death in 1828; and that the lessor of the plaintiff lived with his father up to his death, and was then seven years old; and immediately afterwards he was taken by his maternal grandfather to reside with him at Chapel Hill, and that before he had been in Orange County twelve months *Page 421 
the said Charles (who was the maternal uncle of the lessor) was appointed his guardian by the County Court of Orange.
The plaintiff's counsel contended that the defendant had no title under the deed, on the following grounds: that Chalmers was not duly appointed guardian, and therefore had no authority to file the petition; that the Court of Equity had no power to order the sale of land upon the facts and for the objects set forth in the petition; that the decree did not declare the facts upon which it was founded; that the clerk and master had no authority to convey to the purchaser, and that his deed, therefore, was inoperative; that the defendant was no the purchaser, and therefore the clerk and master had no authority to convey to him, and the deed was inoperative; that the petition and decree ought to have described particularly the lands to be sold, and that they were not sufficiently specified in that respect. But the court held that neither of the grounds of objection was sufficient to invalidate the defendant's title; and, under directions to that effect the jury found for the defendant, and the plaintiff appealed.
Most of the objections are untenable in          (620) themselves. But without considering them in detail, there are some general considerations which apply to them all and show that they cannot detract from the defendant's title. It is not necessary to go back further than our own statutes to find a general jurisdiction vested in the courts of equity of this State to dispose of the land, as well as the chattels, of infants, for their benefit. Those courts were constituted in 1782, with all the powers and authorities of the court of chancery. By the act of 1762 the powers of the court of chancery, as to orphans' estates, are expressly saved. Then the act of 1827, after reciting that doubts had been entertained whether any court could direct a sale to be made by guardians of the real and personal estates of their infant wards, except in certain cases specified in two previous acts, and that the best interests of infants sometimes demand that such sales should be made in cases to which those acts did not extend, enacts, by way of remedy therefor, that on the application of a guardian by bill or petition, setting forth facts which, if true, show that the interest of the infant would be materially promoted by the sale of any part of the infant's estate, real or personal, the Court of Equity shall cause the truth of the facts to be ascertained, *Page 422 
and may thereupon decree that a sale be made by such person, in such way and on such terms as the court in its wisdom shall adjudge. Then follow, in the next section, provisions that the sale shall not be deemed valid until it shall be ratified by the court; and that the court shall designate the person to make the title to the purchaser, and that no conveyance shall be made until the court shall order it — with a provision also for investing the proceeds of a sale. A jurisdiction over any subject could not be more extensive than that of the Court of Equity, as confessed or recognized by the statutes quoted. If it were before doubtful, the act of 1827 thus confers upon the (621) highest equitable tribunal known to our law full power to order the sale of the estate of infants, provided only that the court shall think it for the interest of the infant in any way whatever, as to pay debts, for partition, or more convenient management, or to produce greater profit, or any other purposes deemed beneficial by the court. In the exercise of that power the acts of the court are, therefore, not to be regarded as those of a court not possessing a general jurisdiction over a subject, but only a special one to proceed on a particular subject for certain specified purposes in a particular way. The cases of Harris v. Richardson, 15 N.C. 279, and Leary v.Fletcher, 23 N.C. 259, are contrasted examples of the difference between such general and special jurisdictions, touching the very point now under consideration, namely, the powers of the Court of Equity and the County Court to authorize a guardian to sell his ward's personal property (over which those courts have a general jurisdiction), and the special authority of the County Court to order a sale of the infant's land under the act of 1789. That distinction is further illustrated by the case ofJennings v. Strafford, 23 N.C. 404, in which also the general rule is recognized, that the judgment or decree of a court having general jurisdiction over a subject-matter, subsisting unreversed, must be respected, and sustains all things done under it, notwithstanding any irregularity in the course of the proceedings or error in the decision. Supposing, therefore, that there may have been irregularities or even error in the Court of Equity, still the decree cannot be questioned in a court of law for such causes. It is not for another court to arraign the decree or the orders confirming the sale and for the conveyance to the defendant, upon such grounds, as that the guardian was not appointed by the proper court, or that there was not due advertisement or competent evidence of it, or that the interest of the infant was not promoted by the sale of the land, (622) or that for any other reason it was not a proper case *Page 423 
for a sale, or that the decree did not find the facts which showed the sale to be beneficial; for all those matters were necessarily the subjects of consideration for the Court of Equity, and must have been passed on in the cause before the decree or order could have been made. Having been judicially decided, it cannot be averred that they were not duly and rightly decided. It would be monstrous if the title of a purchaser under the decree — who paid his money to the court, and got his deed from the court, as it were — could be impeached upon any such grounds. Therefore, all the objections must fail upon the principles mentioned, unless it be those which insist on intrinsic defects in the decree or orders, as not being in themselves sufficient to authorize a sale of the premises in dispute and the conveyance to the defendant.
The court cannot suppose that the petition and decree did not describe the land more particularly than "as the lands of the deceased debtor lying in Moore County," for no respectable counsel would draw pleadings nor the court decree in such terms. It was probably thus stated by the witness because, after the destruction of the papers, they were unable to repeat the particular words, or do more than give the substance. But if it were otherwise, the decree, though less precise than usual, would not be so very vague as to be ineffectual when taken in connection with the subsequent proceedings. It would then be as particular as a fieri facias on a judgment against heirs, which runs against the lands descended from the debtor; and they are identified by the sale and sheriff's deed. Here any defect as to the certainty of the land is cured by the report of the master of the sales of the several parcels, and their ratification, and the order of the court to the master to convey this particular tract to the defendant. So it appears that there could not be a mistake as to the identity of the land intended and    (623) ordered to be sold and that actually sold.
Cases were cited at the bar in which the Court of Equity has refused to allow another person to be substituted for the purchaser reported; and it was thence inferred that the deed was not properly made to the defendant. Those cases seem to have been all proper, and this Court agrees that, as a matter of wholesome practice, such a substitution ought not to be allowed before the payment of the purchase money, nor, perhaps, without looking to the rights, even, of third persons as against the first purchaser, which is the whole extent of those cases. But although under those circumstances it may be against the course of the Court of Equity to discharge one bidder and take another, yet there is nothing in those cases intimating the idea of a defect *Page 424 
of power to do so. In this instance it was done by the express leave of the court, after the payment of the whole price, and an order was made for a conveyance to the substitute; and that is conclusive.
It is competent to the Legislature to direct the mode of transferring the legal title upon a judicial sale under a decree, as it is on one under execution at law. It was very meet that some mode should be provided, as the decree itself only constituted an equitable title, and conveyances could not commonly be got from the owners by reason of their disability. It is at present the province of the clerk and master virtute officii. But at the period of this transaction it was not. The act of 1827, however, is express, that a conveyance shall be made to the purchaser when the court shall order it, and by the person who shall be designated by the court. It is certain, then, that the estate at law was intended to be transferred by a deed, to be executed under the direction of the court; and, in this case, the deed was thus executed, and, consequently, it passed the title to the defendant.
PER CURIAM.                                   Judgment affirmed.
Cited: Harshaw v. Taylor, 48 N.C. 514; Campbell v. Baker, 51 N.C. 258;Sutton v. Schonwald, 86 N.C. 201, 2, 4; England v. Garner, 90 N.C. 200, 1; Hare v. Holloman, 94 N.C. 22; Tate v. Mott, 96 N.C. 22, 25;Brittain v. Mull, 99 N. ., 492; Tyson v. Belcher, 102 N.C. 114, 15;Millsaps v. Estes, 137 N.C. 543.
(624)